Title: To Thomas Jefferson from Caesar Augustus Rodney, 16 September 1822
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        Honored Revered & Dear Sir,
                        
                            Wilmington
                            Septr 16. 1822.
                        
                    The infirm state of my health, since the two severe attacks of fevers at Washington, last winter, has rendered exercise & relaxation, necessary to its restoration; and I had, in view, for some time, the position of visiting Monticello,  or I should have returned an earlier answer to your acceptable favor of the 26. of July last. I need not add, what heartfelt pleasure it would have given me to have seen you once more, & to have taken by the hand the distinguished friend to whom I am so completely indebted; and to whom my dearest country owes so much.I think decidedly with you an impenetrable silence should be observed towards the importunate calumniators of your blameless character. Your triumph is complete. A sound victory over a prostrate antagonist would indeed be humiliating.It is probable that I should go to B. Ayres, with the approbation of the Senate; but when I may depart is uncertain. Your great & good soul & character are well known in that country, & they will daily become more familiar, as  it prospers in the enjoyment of civil & religious freedom. I dislike with you Princes & Kings. At this side of the Atlantik they can not flourish. The climate & the soil are equally unpropitious to them. I regret extremely that  has taken a Course so impolitic, & so hostile to the first  of all legitimate governments. His friends say he will relinquish, in due time, the title & the power. ; but I apprehend he will attempt to excite a new dynasty. May I be mistaken Liberty will cease immediately,—, & truth .With warm sentiment of respect, gratitude &  affection yours most Sincerely & truly
                        
                    C. A. Rodney